Plaintiff in error, Charley Davidson, convicted in the county court of Nowata county on an information charging the unlawful possession of intoxicating liquor, was by the court sentenced to be confined in the county jail for 90 days and to pay a fine of $250 and the costs. From the judgment rendered on the 27th day of April, A.D. 1923, an appeal was perfected by filing in this court on February 1, 1923, a petition in error with case-made. The plaintiff in error, by his counsel of record, has filed a motion to dismiss his said appeal. The motion to dismiss is sustained, and the cause dismissed, and remanded to the county court of Nowata county. Mandate forthwith.